DETAILED ACTION
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):
In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.

… a signal does not fall within one of the four statutory classes of Sec. 101.

… signal claims are ineligible for patent protection because they do not fall within any of the four
statutory classes of Sec. 101.

Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 20 is drawn to functional descriptive material recorded on a computer-readable storage medium.  The specification does not define what computer-readable storage medium is. With broadest reasonable interpretation, computer-readable storage medium includes non-statutory subject matter such as a “signal” or “carrier wave".
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification defines/exemplifies a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed non-transitory tangible computer readable storage media, while at the same time excluding the transitory intangible transitory media such as signals, carrier waves, etc.  Any amendment to the claim should be commensurate with its corresponding disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-7, 12, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a contour diameter of an enclosed area" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "a shape of the contour" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "a third threshold" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 
With respect to claim 12, please refer to claim 2.
With respect to claim 13, please refer to claim 3.
With respect to claim 15, please refer to claim 5.


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 

 
Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (CN106952307).

 
With respect to claim 1, Chen et al. teach performing edge detection on an image to be detected, and determining at least one contour existing in the image to be detected (page 3, S10); 
with respect to each contour, acquiring a circumscribed rectangular frame of the contour (page 4 last 2lines); 
calculating a contour diameter of an enclosed area enclosed by the contour (page 5, lines 2-13, the length and width of smallest bounding rectangle);
determining a shape of the contour based on side lengths of the circumscribed rectangular frame and the contour diameter; and determining an object in the image to be detected and parameter information of the object based on the shape of each contour (page 6, output the successfully recognized circle, as well as the center coordinates, radius and other information).  

With respect to claim 2, Chen et al. teach that calculating a contour diameter of an enclosed area enclosed by the contour comprises: 
calculating a contour area of the enclosed area enclosed by the contour based on a quantity and a size of pixel points included in the enclosed area; and 
calculating the contour diameter of the enclosed area enclosed by the contour according to the contour area and based on a relationship between a circle's area and diameter (page 5, lines 2-13).  

With respect to claim 3, Chen et al. teach that determining a shape of the contour based on side lengths of the circumscribed rectangular frame and the contour diameter comprises: 
judging whether a first length difference between adjacent side lengths of the circumscribed rectangular frame of the contour is within a first threshold and whether a second length difference between the contour diameter and the side length of the circumscribed rectangular frame corresponding to the contour is within a second threshold, and if judgment results are both positive, determining that the shape of the contour is a circle (page 4 lines S12).  

With respect to claim 4, Chen et al. teach that determining at least one contour existing in the image to be detected comprises: determining that at least a first contour and a second contour exist in the image to be detected; the method further comprises: acquiring a position of a first centroid of the first contour and a position of a second centroid of the second contour; and determining an object in the image to be detected and parameter information of the object based on the position of the first centroid, the position of the second centroid and a contour diameter corresponding to each contour (page 5, S13, the center point of the minimum outer circle of the contour and the center point of the minimum circumscribed rectangle).  

With respect to claim 8, Chen et al. teach that collecting a first image of the object to be detected; performing grayscale processing on the first image; and performing Gaussian blur (objects can be smoothened) on the first image after grayscale processing to obtain a binarized image to be detected (page 3-4, S101).  

With respect to claim 9, Chen et al. teach that acquiring a circumscribed rectangular frame of the contour comprises: with respect to any contour of the at least one contour, determining a vertical boundary of the contour based on boundary pixel points of the contour, and determining a circumscribed rectangular frame of the contour according to the vertical boundary; the method further comprises: with respect to any contour of the at least one contour, determining a contour moment of the contour; and determining a centroid of the contour according to the contour moment of the contour (page 5, S13).  

With respect to claim 10, Chen et al. teach that the method further comprises: removing (exclude) a contour having a contour diameter less than a sixth threshold from the at least one contour; and/or removing a contour having a non-circular contour shape from the at least one contour (page 4, S11 and s12).  

            Claim 11 is rejected as same reason as claim 1 above.
            Claim 12 is rejected as same reason as claim 2 above.
            Claim 13 is rejected as same reason as claim 3 above.
            Claim 14 is rejected as same reason as claim 4 above.
            Claim 18 is rejected as same reason as claim 9 above.
            Claim 19 is rejected as same reason as claim 10 above.
            Claim 20 is rejected as same reason as claim 1 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663